6t17t2021                                                                             (2) Lauren Von I Linkedln


   m         q                                                                       tSig
                                                                                    Home      N4y   Nehlork   iobs
                                                                                                                            I          a
                                                                                                                                       -F
                                                                                                                        Messaqinq Notifications
                                                                                                                                                    Ov
                                                                                                                                                   Me             Wor k   v
                                                                                                                                                                                  Retry Pre




                                                                                                                                   People also viewed

                                                                                                                                            Crystal Wynne . 3rd
                                                                                                                                    R       CEO
                                                                                                                                                                       ffi
                                                                                                                                                  at Superior Staffing, Inc

                                                                                                                                                Message


                                                                                                                                   -&       Kellie Foster Nielsen . 3rd
                                                                                                                                            Sales & Marketing

                                                                                                                        m                       Connect

                 !g1
                                                                                                                                   o
    Lauren                     rra                                                          Quintessa Marketing
                                                                                                                                            Wallace Kittredge . 3rd
    CEO of Quintessa                                                                        University of Central                           Director of Digital Marketing at Qurniessa
    Oklahonra City Metropolitarr Area Contact info                                    @     Oklahoma                                        Marketing

    500+ connections                                                                                                                            Message
                      (rr,to.")
                                                                                                                                   €        Leo Mingee . 3rd
                                                                                                                                   'l>      m
                                                                                                                                                Message

    About
                                                                                                                                            Derek Smith, CSHO . 3rd

    Experienced Chief Executive Officer with a demonstrated history of working in the legal marketing and advertising
    industry. Skilled in Personal lnjury Lead Generation, lntakeTraining and Development, Marketing Management,
    Advertising, Sales, and Customer Relationship Management (CRM).
                                                                                                                                   C        Logistics PlanDing Manager at Parsan
                                                                                                                                            Logistics, Ll-C

                                                                                                                                                Message


                                                                                                                                                    Show more        v
    Activity
    2,208 followers

    Posts Lauren created, shared, or commented on in the last 90 days are displayed here.                                          People you may know

                                                                                                                                            Julie Chartier
                                                       See all   activity                                                                   Paralegal at Hupy and Abrahant, S.C.


                                                                                                                                                Connect

    Experience

                 Founder and CEO
                 Quintessa Marketing
                                                                                                                                   o        Jasmine H.
                                                                                                                                            Legal Assistant at Hupy and Abrahan), S.C.

                                                                                                                                                Connect
                 Apr 2016 - Present 5 yrs 3 mos
                 Oklahoma City, Oklahoma Area                                                                                               John Albright
                                                                                                                                            Senror Syslenl Adnlinistrator at Hupy and
                 Quintessa Marketing delivers comprehensive marketirrg services for client acquisition to attorneys
                                                                                                                                            Abrahanr, S.C.
                 and law firms. From advertising and outreach with Video Production, Website Development,
                 Search Engine Optimization (SEO) and Search Engine Marketing (SEM) to lntake Department                                        Connect
                 development, training, quality assurance and conversion optimization with in-house staff. We help
                 those who seek legal assistance find you, and help you turn them into clients.                                             Andres (Andy) Rodriguez

                                                                                                                                   C        Counselor at Hales Corners Rec
                                                                                                                                            Departrnenl

                                                                                                                                                Connect

    Education
                                                                                                                                            Melissa Wulf
                                                                                                                                            Settlenrent Specralist at Hupy and
                 University of Central Oklahoma
                                                                                                                                   ED
    @            Business Administration and Management, General
                 2004      -   2009
                                                                                                                                            Abraham, S.C.

                                                                                                                                                Connect


                 Christain Heritage Academy                                                                                                         Show more         v
                 1   990   -   2004

                                                                                                                                              EXHIBIT                        gers look



    Skills            Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 1 Document 15-3
             & endorsements
                                                                                                                                   E            c                              ouestions



hftpe://www.linkcdin.comfi n/laurcn-von-1 0776t 1 7/                                                                                                                                     1t3
